210 F.2d 654
Cecil ARMSTRONG, Appellant,v.UNITED STATES of America, Appellee.
No. 11965.
United States Court of Appeals Sixth Circuit.
February 18, 1954.

Appeal from the United States District Court for the Southern District of Ohio; John H. Druffel, Judge.
Byron T. Jenings, Jack W. Williams, Cincinnati, Ohio, for appellant.
Hugh K. Martin and Thomas Stueve, Cincinnati, Ohio, for appellee.
Before SIMONS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
This appeal from judgment of conviction and sentence on guilty plea of the defendant has been duly considered on the record and on the briefs filed in the case;


2
And it appearing that there is no merit whatever in the points made by appellant;


3
The judgment of the district court is affirmed.